Exhibit 4.1 ASHLAND INC. UNION EMPLOYEE SAVINGS PLAN (Amended and Restated as of January 1, 2011) TABLE OF CONTENTS Page ARTICLE I. INTRODUCTION AND EFFECTIVE DATE 1 Section 1.1. Purpose of Plan 1 Section 1.2. Plan and Trust Intended to Qualify 1 Section 1.3. Effective Date 1 ARTICLE II. DEFINITIONS AND CONSTRUCTION 2 Section 2.1. Definitions 2 Section 2.2. Construction 14 ARTICLE III. ELIGIBILITY AND ENROLLMENT 15 Section 3.1. Eligibility 15 Section 3.2. Date of Participation 15 ARTICLE IV. PARTICIPANT CONTRIBUTIONS 17 Section 4.1. Rate of Contributions 17 Section 4.2. Contribution Elections 17 Section 4.3. Statutory Limits 19 Section 4.4. Nonforfeitability and Distribution of Participant Contributions 20 Section 4.5. Rollovers from Qualified Plans 20 Section 4.6. Plan-to-Plan Asset Transfer 21 Section 4.7. Committee Discretion 22 Section 4.8. Direct Rollovers 22 ARTICLE V. COMPANY CONTRIBUTIONS 24 Section 5.1. Company Contributions 24 Section 5.2. Conditions to Company Contributions 27 Section 5.3. Substitute Contributions 28 Section 5.4. Statutory Limits 28 ARTICLE VI. THE TRUST FUND, TRUST AGREEMENT AND INVESTMENT OF TRUST ASSETS 30 Section 6.1. General 30 Section 6.2. Investment of Trust Fund 30 Section 6.3. Participant Investment Directions 30 Section 6.4. Exempt Loan 32 Section 6.5. Investment Procedures 32 Section 6.6. Statement of Accounts 34 Section 6.7. Investment Managers 34 Section 6.8. Investment Risk and Rate of Return 34 Section 6.9. Adoption of Rules and Procedures 35 Section 6.10. Legal Limitation 35 i ARTICLE VII.PARTICIPANT ACCOUNTS AND ALLOCATIONS OF CONTRIBUTIONS AND EARNINGS 36 Section 7.1. Maintenance of Accounts 36 Section 7.2. Allocation of Contributions 36 Section 7.3. Account Adjustments 36 Section 7.4. Inactive Participants’ Accounts 37 Section 7.5. Participants Entitled to Allocation 37 Section 7.6. Allocation of Company Stock Acquired with Exempt Loan 37 Section 7.7. Release from Suspense Subfund 37 Section 7.8. Allocation of Shares Released from Suspense Subfund 38 Section 7.9. Dividends on Company Stock 38 Section 7.10.
